Citation Nr: 0608039	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  95-35 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease with herniated disc at L5-S1, to include as secondary 
to service-connected status-post meniscectomy of the right 
knee with peroneal neuropathy.  

2.  Entitlement to an increased rating for status-post 
meniscectomy of the right knee with peroneal neuropathy, 
currently evaluated as 40 percent disabling.  

3.  Entitlement to an increased rating for arthritic changes 
of the left knee, with cystic formations and effusions, 
currently evaluated as 20 percent disabling.  

4.  Entitlement to an initial compensable rating for left hip 
arthritis, for the period from January 24, 1996, to January 
14, 1999.

5.  Entitlement to a rating in excess of 30 percent for left 
hip arthritis from January 14, 1999.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
January 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The Board notes that claims for service connection for post-
traumatic stress disorder (PTSD) and for a total disability 
rating based on the individual unemployability (TDIU) were 
developed for appellate review.  However, the RO subsequently 
granted both claims and thus those issues are no longer in 
appellate status.  

As the appeal with respect to the veteran's claim for a 
higher rating for arthritis of the left hip emanates from the 
veteran's disagreement with the initial noncompensable 
evaluation assigned following the grant of service 
connection, the Board has characterized the claim for an 
initial rating, in accordance with Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The RO has granted a staged rating, 
consistent with the Fenderson decision.   However, as higher 
ratings are available for this condition at each stage noted 
above, and the veteran is presumed to seek the maximum 
available benefit for a disability, the matters on the title 
page remain viable on appeal.  Id; AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Here, the record does not include any correspondence from the 
RO specifically addressing the VCAA notice and duty-to-assist 
provisions as they pertain to the claims currently on appeal.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).  
Action by the RO is required to satisfy the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003); see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103; Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  After providing the required notice, the RO 
should attempt to obtain any pertinent outstanding evidence 
for which the veteran provides sufficient information and, if 
necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 
38 C.F.R. § 3.159.  

The Board also notes that the examiner's findings reported in 
the report of March 2005 VA examination do not identify the 
true extent of the veteran's functional loss due to pain for 
his service-connected left hip and bilateral knee 
disabilities.  When evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The report of the March 2005 VA 
examination reflects the examiner's findings of considerable 
loss of both flexion and extension in the veteran's knees and 
left hip, and that the veteran experienced additional 
limitation of motion and functional impairment during flare-
ups.  However, the examiner has not quantified any such 
functional loss in terms of additional loss in range of 
motion of the left hip or bilateral knees.  Thus, the Board 
is without a sufficient basis in the record by which to 
consider the veteran's claims under the DeLuca factors.  

With respect to the veteran's claim for service connection 
for degenerative disc disease with herniated disc at L5-S1 
(lumbar spine disability), to include as secondary to the 
veteran's service-connected right knee disability, the Board 
notes that service connection is warranted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310 (2005).  
Service connection may also be granted for a disability that 
is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The medical evidence of 
record reflects a report of January 1999 VA examination in 
which the examiner opined that the veteran's lumbar spine 
disability was not related to his service-connected knees.  
However, the examiner did not offer an opinion with regard to 
the issue of possible aggravation of the lumbar spine 
disability by the service-connected right knee disability, or 
other service-connected disease or injury.  

Given the above findings, the Board believes another VA 
examination is needed to assess the veteran's current 
symptomatology associated with his service-connected left hip 
and bilateral knees, and to sufficiently address all 
pertinent disability factors set forth in 38 C.F.R. §§ 4.40 
and 4.45 (2005), to include the extent of functional loss due 
to pain.  DeLuca v. Brown, 8 Vet. App. at 204-207.  See 
38 U.S.C.A. § 5103A.  Furthermore, a medical opinion with 
regard to the veteran's current lumbar spine disability and 
whether such disability is the result of or aggravated by a 
service-connected disease or injury should also be obtained.  
Under these circumstances, the RO should arrange for the 
veteran to undergo an orthopedic examination at an 
appropriate VA medical facility.  (The Board emphasizes to 
the veteran that failure to report to the scheduled 
examination, without good cause, could result in a denial of 
his claims.  See 38 C.F.R. § 3.655(b) (2005).)  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are met.  The notice elements as set 
forth in Dingess, supra, should be 
specifically addressed for each issue.

2.  After obtaining any records 
identified by the veteran, the RO should 
schedule the veteran for an orthopedic 
evaluation at an appropriate VA medical 
facility.  The entire claims file must be 
made available to and reviewed by the 
physician designated to examine the 
veteran.  All appropriate tests and 
studies (to include X-rays and range of 
motion studies, reported in degrees, with 
normal ranges provided for comparison 
purposes) should be accomplished, and all 
clinical findings should be reported in 
detail.  

Clinical findings should also include 
whether, during the examination, there is 
objective evidence of pain on motion (if 
pain on motion is present, the examiner 
should indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with the 
left hip or bilateral knees; and whether, 
and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups or with repeated 
use.  The examiner should express such 
functional losses in terms of additional 
degrees of limited motion (beyond the 
limitations shown clinically).  As to 
each knee, this analysis should be 
undertaken for both loss of flexion and 
loss of extension.

The examiner should also render an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that degenerative 
disc disease at L5-S1 is related to the 
veteran's period of military service, or 
that it (a) was caused or (b) is 
aggravated (i.e., permanently worsened) 
by the veteran's service-connected right 
knee disability, or other service-
connected disability.  If aggravation of 
the lumbar disc disease by any service-
connected disability is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  The bases for any 
opinion provided should be explained in 
detail.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal 
(to include consideration of staged 
ratings under Fenderson as to the claims 
for higher ratings for left hip 
arthritis).  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO. The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

